OPINION
PER CURIAM.
Appellant was convicted upon his plea of guilty of unlawful possession, with intent to deliver, a controlled substance. Punishment was assessed by the trial court at 10 years probation. On appeal the Houston [14th] Court of Appeals affirmed the conviction. Bender v. State, 739 S.W.2d 409 (Tex.App.—Houston [14th] 1987).
Appellant raises two grounds for review. After careful review we refuse appellant’s petition for review. However, as is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, we refuse appellant’s petition for discretionary review.
ONION, P.J., and TEAGUE, J., would grant.